Title: To Alexander Hamilton from Gouverneur Morris, 20 May 1793
From: Morris, Gouverneur
To: Hamilton, Alexander



Sain Port near Paris 20. May 1793
My dear Sir

You have annexed Copies of my Letters of the eleventh and twelfth of last month since which I have received from Amsterdam the receipts of Col. Laumoy which are lodged with Mr. Grand. I learn at the same Time that the Creditors of the United States have consented to postpone the reimbursement due to them in June so that the Difficulties in that quarter are removed to my no small Satisfaction for I had received from Mr. Short very alarming Letters on the Subject pressing me to go forward to Amsterdam where he conceived it necessary to take Steps to which if on the Spot his Powers were inadequate and which he supposed I who had no Powers whatever might take upon me to do. As this could have answered no good End to the public and would have exposed me to Suspicion here and to Censure on your Side of the Water besides the Inconveniencies which my Absence might Occasion to our Countrymen whose Affairs oblige them frequently to apply to me I thought it better to avoid that Journey and try what Resources might be found in the disjointed State of things here. Accordingly I prepared Matters for a Loan of £.300000. Stg to be paid about 14 years hence and that for £150000 Cash which is you know at the rate of 5. p% Interest. I will not trouble you with all the particulars they being unnecessary. Only this the Commission of Bankers and every Thing else was to be included so as to produce the simple Effect above stated. My Engagements were of Course only eventual but suspended on the Intelligence I should get from Amsterdam and this was long delayed and of Course I was in a State of considerable Anxiety which was most happily releived by the Intelligence that my Efforts were unnecessary.
